J. A32008/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


LINDSEY ABERTS                             :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                    v.                     :
                                           :
PAUL VERNA                                 :
                         Appellant         :
                                           :     No. 1214 EDA 2016

               Appeal from the Judgment Entered March 22, 2016
                In the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2014-06705-CT

LINDSEY ABERTS                             :     IN THE SUPERIOR COURT OF
                         Appellant         :          PENNSYLVANIA
                                           :
                    v.                     :
                                           :
PAUL VERNA                                 :
                                           :
                                           :     No. 1370 EDA 2016

               Appeal from the Judgment Entered March 22, 2016
                In the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2014-06705-CT


BEFORE: DUBOW, RANSOM AND PLATT, JJ.*

MEMORANDUM BY DUBOW, J.:                          FILED JANUARY 23, 2017

        In these consolidated cross-appeals, Appellant, Paul Verna, appeals

from the Judgment entered against him in the Chester County Court of

Common Pleas following a bench trial and the denial of his Post-Trial Motion



*
    Retired Senior Judge Assigned to the Superior Court.
J. A32008/16


by operation of law. Appellee, Lindsey Aberts, purports to appeal from the

trial court’s decision not to award her punitive damages and attorney’s fees

for work performed by her counsel post-trial.     After careful review, we

affirm.

      The relevant facts, as gleaned from the record, are as follows.

Appellee and Appellant entered into an agreement of sale of property located

at 3364 Upper Valley Road, Parkesburg, Chester County, Pennsylvania (the

“Property”) on July 10, 2012. Prior to this transfer of ownership, Appellant

had purchased the Property from Denise and Paul Charbonnier by way of an

agreement of sale dated December 8, 2010. A title company prepared the

deed, dated February 10, 2011, transferring the Property from the

Charbonniers to Appellant. With respect to this transfer, Denise Charbonnier

executed the deed on February 10, 2011, but Paul Charbonnier did not

execute it until March 25, 2011. During the delay, on March 17, 2011, Paul

Charbonnier obtained an estimate for the installation of a sump pump in the

basement of the Property. The Charbonniers did not install a sump pump in

the Property prior to its sale to Appellant.1

      Settlement on the Property between Appellant and the Charbonniers

occurred through an agent for Appellant, William Reynolds (“Reynolds”), who

signed on behalf of Appellant at settlement on March 25, 2011. Appellant

1
  In fact, neither the Charbonniers, nor Appellant or his agent William
Reynolds, installed a sump pump or performed any other water infiltration
remediation prior Appellee purchasing the property.



                                      -2-
J. A32008/16


purchased the Property from the Charbonniers to provide Reynolds, his

then-employee, a place to live.     Reynolds was the sole occupant of the

Property during the time between Appellant’s purchase of the Property from

the Charbonniers and its sale to Appellee. Appellant testified that he never

visited the Property at any time.

      Appellee purchased the Property from Appellant by deed recorded on

September 7, 2012. Prior to the sale, Reynolds completed and executed a

“Seller’s Property Disclosure Statement” on Appellant’s behalf.         This

Statement affirmatively represented that the Property did not have a sump

pump and that the seller was unaware of any water infiltration in the

basement or of any attempt to control any basement water problems.

Neither Appellant nor Reynolds disclosed to Appellee the existence of any

basement water problems, or the March 17, 2011 sump pump installation

estimate.

      Appellant, although an accountant by trade, has owned approximately

24 properties in the last 15 years, and has transferred his ownership of

approximately 12 properties within the last 10 years. Reynolds worked for

Appellant for approximately six years as the superintendent of Appellant’s

second business, a site construction company.

      In October 2012, and again in August 2013, Appellant experienced

water infiltration damage requiring repairs in the basement of the Property.

On April 30, 2014, and June 12, 2014, heavy rain flooded the entire



                                    -3-
J. A32008/16


basement of the Property, depositing standing water in the basement and

causing substantial damage.         Appellee then obtained inspections and

estimates    to   remediate   and   repair    the   damage.   Coincidentally,   the

remediation company that had prepared the March 17, 2011 sump pump

estimate also provided Appellee with a remediation estimate.           Ultimately,

the remediation of the damage caused by the flooding cost Appellee

$14,538.85.

        On July 16, 2014, Appellee filed a Complaint raising claims that

Appellant failed to disclose latent defects in the Property, misrepresented the

condition of the Property, and violated the Real Estate Seller Disclosure Law

(“RESDL”), 67 Pa.C.S. §§ 7301-7315, and the Unfair Trade Practices and

Consumer Protection Law (“UTPCPL”), 73 P.S. §§ 201-1 – 201-9.3.2. The

parties proceeded to arbitration, after which a panel of arbitrators found in

favor of Appellee. Appellant appealed to the Court of Common Pleas for a

trial de novo

        The trial court held a one-day trial on August 10, 2015, at which

Appellee and Appellant testified.2           Following its consideration of the

evidence, including, inter alia, the parties’ testimony; the March 17, 2011

sump pump installation estimate; the February 11, 2011 deed transferring

the Property to Appellant signed on February 11, 2011, by Denise


2
    Neither party offered the testimony of the Charbonniers or Reynolds.




                                      -4-
J. A32008/16


Charbonnier and on March 25, 2011, by Paul Charbonnier; and the July 6,

2012 Seller’s Property Disclosure Statement3 signed by Appellant, the trial

court entered a verdict of $14,538.85 in favor of Appellee and against

Appellant on all counts.   The court also awarded Appellee counsel fees of

$5,867.50.

      In reaching its decision, the trial court concluded that the delay that

occurred between Denise Charbonnier’s February 10, 2011 execution of the

deed transferring the Property and the March 25, 2011 execution of the deed

by Paul Charbonnier evidenced a purposeful delay in the conveyance of the

Property. The trial court attributed the delay to the discovery by Reynolds of

a water infiltration problem in the basement. The trial court also determined

that prior to March 25, 2011, Appellant knew of a water infiltration issue at

the Property through the knowledge acquired by his agent, William

Reynolds, during the Property conveyance process with the Charbonniers.

      On October 30, 2015, Appellant filed a Post-Trial Motion for Judgment

Notwithstanding the Verdict or a New Trial, in which Appellant argued that

(1) the trial court erred in finding that Appellee presented sufficient evidence

that Reynolds knew about the sump pump installation estimate and imputing

that knowledge to Appellant; and (2) the RESDL provides only for recovery

3
  As noted supra, Reynolds completed and executed the Seller’s Property
Disclosure Statement on Appellant’s behalf.          Reynolds affirmatively
represented in the Statement that the Property did not have a sump pump
and that the seller was unaware of any water infiltration in the basement or
of any attempt to control any basement water problems.



                                     -5-
J. A32008/16


of actual damages, thus the trial court erred in awarding Appellee attorney’s

fees. On November 9, 2015, Appellee also filed a Post-Trial Motion alleging

that the trial court erred in not awarding her punitive damages as permitted

by the UTPCPL.

      On January 28, 2016, the court held oral argument on the Motions.

Subsequent to the court conducting oral argument, all Post-Trial Motions

were denied by operation of law.        On March 22, 2016, Appellee filed a

Praecipe for Entry of Judgment, and the Prothonotary entered Judgment in

her favor.

      Appellant filed a timely Notice of Appeal on April 13, 2016. On April

27, 2016, Appellee filed a timely cross-appeal. Appellant, Appellee, and the

trial court all complied with Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

         1. Whether the [t]rial [c]ourt’s verdict in the [Appellee’s]
         favor was erroneous and an abuse of discretion, given the
         lack of evidence showing [Appellant’s] knowledge of water
         infiltration into the Property prior to the sale of the
         Property to [Appellee].

         2. Whether the [t]rial [c]ourt’s award of attorney[’]s fees
         was in error given the lack of any evidence of any fraud on
         the part of [Appellant].

Appellant’s Brief at 4.

      Appellee   raised   the   following   issues   in   her   Pa.R.A.P.   1925(b)

statement:

         1. [The trial court erred when i]t did not assess sanction
         damages authorized by 73 P.S. 201-9.2 despite ample


                                      -6-
J. A32008/16


         evidence of fraudulent conduct including knowledge of
         water infiltration from actual pre[-]sale inspection.

         2. The [c]ourt did not reassess amount of attorney fees for
         post[-]verdict costs to client and should do so when the
         appeal is denied because the legal fees are continuing.

         3. The [c]ourt erred by utilizing a punitive damages
         analysis and therefore declining to double or treble
         damages where our Supreme Court has held that the
         purposes of the [UTPCPL] are best served when the [c]ourt
         is not “closely constrained” to punitive damages analysis.
         It held that the [c]ourt is free to exercise its discretion to
         closely address shady commercial practices because they
         are invariably intentional, extract benefits from victims by
         unfair advantage[,] and need to be discouraged.
         Schwartz v. Rockey, 932 A.2d 885 (Pa. 2007).

         4. The [c]ourt must assess sanction damages to make the
         risk of loss from the choice to conceal the defect greater
         than the cost of disclosure and cure before sale to insure
         that sellers’ conduct conforms to the law.

Appellee’s Pa.R.A.P. 1925(b) Statement, 5/11/16.

      Appellee, however, did not re-raise these issues in her appellate brief.

In fact, her brief contains no Statement of Questions Involved. Moreover, in

the Argument section of her brief, she has failed to present any independent

argument at all, including argument in support of the errors she alleged in

her Rule 1925(b) Statement. Accordingly, we find that Appellee abandoned

her issues on appeal and conclude that they are waived.

      Appellant’s first issue on appeal essentially challenges the sufficiency

of Appellee’s evidence that Appellant had constructive knowledge of water

infiltration prior to the sale of the property to Appellee. Appellant does not

dispute that Reynolds was Appellant’s agent.       However, Appellant argues


                                     -7-
J. A32008/16


that Appellee did not present any evidence that Reynolds knew about the

sump pump installation estimate obtained by the Charbonniers prior to

Appellant purchasing the property from them.      Appellant’s Brief at 8.   He

claims that the court’s inference that Reynolds knew about a water

infiltration problem in the Property’s basement solely because of the delay in

the Charbonniers’ execution of the deed conveying the Property to Appellant,

and the subsequent imputation of that knowledge to Appellant, was

unreasonable. Id. at 8-9.

      Our standard of review of a trial court’s denial of a Motion for

Judgment Notwithstanding the Verdict is as follows:

         Whether, when reading the record in the light most
         favorable to the verdict winner and granting that party
         every favorable inference therefrom, there was sufficient
         competent evidence to sustain the verdict. Questions of
         credibility and conflicts in the evidence are for the trial
         court to resolve and the reviewing court should not
         reweigh the evidence. Absent an abuse of discretion, the
         trial court’s determination will not be disturbed.

Holt v. Navarro, 932 A.2d 915, 919 (Pa. Super. 2007) (quotation omitted).

      Furthermore:

         There are two bases upon which a JNOV can be entered:
         one, the movant is entitled to judgment as a matter of
         law, and/or two, the evidence was such that no two
         reasonable minds could disagree that the outcome should
         have been rendered in favor of the movant. With the first,
         a court reviews the record and concludes that even with all
         factual inferences decided adverse to the movant the law
         nonetheless requires a verdict in his favor, whereas with
         the second, the court reviews the evidentiary record and
         concludes that the evidence was such that a verdict for the
         movant was beyond peradventure.


                                    -8-
J. A32008/16



Id. (quotation omitted). “When reviewing a trial court’s denial of a [M]otion

for JNOV, we must consider all of the evidence admitted to decide if there

was sufficient competent evidence to sustain the verdict.    Concerning any

questions of law, our scope of review is plenary.   Concerning questions of

credibility and weight accorded the evidence at trial, we will not substitute

our judgment for that of the finder of fact. A JNOV should be entered only

in a clear case.” Id. (quotation omitted).

      The trier of fact must reach its verdict on more than mere speculation

or conjecture; there must be evidence upon which its decision is logically

based. Smith v. Bell Tel. Co. of Pa. 153 A.2d 477, 479 (Pa. 1959). The

trier of fact may draw reasonable inferences based on the evidence and its

own knowledge and experience. Id. Circumstantial evidence is admissible,

and even sufficient, to prove an element of a cause of action. Id. at 480.

However, when a plaintiff relies primarily or solely upon circumstantial

evidence and inferences reasonably deducible from such evidence, the

evidence presented by the plaintiff must be “so preponderate in favor of that

conclusion as to outweigh in the mind of the fact-finder any other evidence

and reasonable inferences therefrom which are inconsistent therewith.” Id.

      In the instant matter, the trial court based its verdict in favor of

Appellee on disclosures made by Reynolds in the Seller’s Property Disclosure

Statement in accordance with the RESDL. See Trial Ct. Op., 6/27/16, at 4.

The RESDL provides that “[a]ny seller who intends to transfer any interest in


                                    -9-
J. A32008/16


real property shall disclose to the buyer any material defects with the

property known to the seller by completing all applicable items in a property

disclosure statement[.]” 68 Pa.C.S. § 7303. The trial court concluded from

the circumstantial evidence presented by Appellee that Appellant knew

about, but failed to disclose to Appellee, a material defect, i.e, a known

history of water infiltration in the Property.   See Trial Ct. Op. at 4.   We

agree.

      With respect to its conclusion that Appellant was aware of the water

infiltration problem in the basement of the Property, the trial court opined as

follows:

           There is ample evidence in the record to support the
           reasonable inference that Mr. Reynolds had actual
           knowledge of the water infiltration problem and that his
           knowledge was imputed to Appellant. Specifically, the
           record evidences that [Appellee] sustained her burden of
           proof under the preponderance of the evidence standard.
           It is uncontroverted that the conveyance of the Property
           from the Charbonniers to [Appellant] (through Mr.
           Reynolds) was intentionally delayed for more than one
           month. The delay is evidenced by the deed transferring
           the Property from the Charbonniers to Defendant that was
           prepared by the title company on February 10, 2011. The
           deed was executed by Mr. Charbonnier approximately 44
           days after Mrs. Charbonnier. It is unrefuted that[,] during
           the delay in Closing, Mr. Charbonnier obtained an estimate
           for the installation of a sump pump at the property.
           Although an estimate for a sump pump is not conclusive of
           a history of water infiltration, common sense dictates that
           Mr. Charbonnier would not have delayed Closing and
           obtained the estimate if no water infiltration problem
           existed that could be addressed by the installation of a
           sump pump. No alternative explanation for the delay in
           Closing was presented at trial. Mr. Reynolds, acting as
           [Appellant’s] agent would have had knowledge of the delay


                                     - 10 -
J. A32008/16


         in closing.     Due to the proximity of the sump pump
         estimate and Closing, it was reasonable for the fact-finder
         to infer that [Appellant] would have been advised of the
         delay by his bank, Mr. Reynolds, or some other party
         associated with the transaction. Even if [Appellant] was
         not informed, his agent, Mr. Reynolds, was in possession
         of that information as of the Chrabonnier Closing on March
         25, 2011[,] and the [Appellee’s] closing in 2012. Likewise,
         it is clear that [Appellee] was never informed of the water
         infiltration issue or estimate by [Appellant].         Rather,
         [Appellant] actively omitted the issue from the Seller’s
         Disclosure Statement completed by Mr. Reynolds. As a
         result of the concealment[, Appellee] suffered damages.
         The greater weight of the evidence at trial tips the scale in
         favor of [Appellee]. Accordingly, the evidence in this case
         is sufficient to return a Verdict in favor of [Appellee] on all
         claims.

Trial Ct. Op. at 6-7.

      Our review of the facts as set forth supra, indicates that, based on the

evidence, including circumstantial evidence, presented by Appellee at trial,

the trial court reasonably concluded that there was or had been a water

infiltration problem at the time of the sale of the Property to Appellant; that

Appellant’s agent, and therefore Appellant, had knowledge of the water

infiltration issue at the Property; that Appellant concealed this information

from Appellee; and that, as a result of the concealment, Appellee suffered

damages. Accordingly, Appellant’s sufficiency argument lacks merit.

      In his second issue, Appellant claims that the trial court erred in

awarding Appellee attorney’s fees. Appellant notes that, of the claims raised

by Appellee, only the UTPCPL, and not the RESDL, provide for an award of

attorney’s fees. However, in order to recover attorney’s fees pursuant to the



                                     - 11 -
J. A32008/16


UTPCPL, Appellant argues, relying on Feeney v. Disston Manor Pers. Care

Home, Inc., 849 A.2d 590 (Pa. Super. 2001), that Appellee was required to

prove statutory fraud by clear and convincing evidence. Since the trial court

applied a “preponderance of the evidence” standard of proof, rather than a

heightened “clear and convincing” standard of proof, Appellant claims that

Appellee failed to establish a right to relief under the UTPCPL. Appellant’s

Brief at 4.    Appellant also avers that as an “innocent party himself,”—a

victim   of   Reynolds’   deception—awarding   Appellee   attorney’s   fees   is

inconsistent with the UTPCPL’s purpose. Id. at 5.

     Following the trial in this matter, the trial court concluded that

Appellee was entitled to attorney’s fees pursuant to the UTPCPL. See Trial

Ct. Op. at 7. We review this decision for an abuse of discretion. Neal v.

Bavarian Motors, Inc., 882 A.2d 1022, 1029 (Pa. Super. 2005).

     The UTPCPL provides a private right of action for anyone who “suffers

any ascertainable loss of money or property” as a result of “an unlawful

method, act or practice.” 73 P.S. § 201-9.2. Section 201-2(4) lists twenty

enumerated practices which constitute actionable “unfair methods of

competition” or “unfair or deceptive acts or practices,” including a catch-all

provision proscribing “fraudulent or deceptive conduct which creates a

likelihood of confusion or misunderstanding.” 73 P.S. § 201-2(4).

     Additionally, we point out that:

         The UTPCPL is Pennsylvania’s consumer protection law and
         seeks to prevent unfair methods of competition and unfair


                                    - 12 -
J. A32008/16


        or deceptive acts or practices in the conduct of any trade
        or commerce. The purpose of the UTPCPL is to protect the
        public from unfair or deceptive business practices. Our
        Supreme Court has stated courts should liberally construe
        the UTPCPL in order to effect the legislative goal of
        consumer protection. The UTPCPL provides a private right
        of action for anyone who suffers any ascertainable loss of
        money or property as a result of an unlawful method, act
        or practice.

Fazio v. Guardian Life Ins. Co. of America, 62 A.3d 396, 405 (Pa. Super.

2012) (quotation omitted).   “To bring a private cause of action under the

UTPCPL, a plaintiff must show that he justifiably relied on the defendant’s

wrongful conduct or representation and that he suffered harm as a result of

that reliance.” Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425,

438 (Pa. 2004).

     In reviewing this allegation of error, the trial court concluded that

Appellant’s reliance on Feeney, supra, was misplaced. Based on our review

of the record, the arguments presented by the parties, and the relevant case

law and statutes, we agree. The trial court’s Opinion addressing Appellant’s

claim, and the applicable law, is thorough and well-reasoned. See Trial Ct.

Op. at 8-10 (concluding that, pursuant to the holding in Boehm v.

Riversource Life Ins. Co., 117 A.3d 308, 321 (Pa. Super. 2015), the

preponderance of the evidence standard applies to fraud claims brought

under the catch-all provision of the UTPCPL).   Accordingly, we adopt that

analysis as our own, and conclude that the trial court did not abuse its




                                   - 13 -
J. A32008/16


discretion in awarding Appellee attorney’s fees.      Thus, Appellant is not

entitled to relief on this issue.

      Judgment affirmed. The parties are directed to attach a copy of the

trial court’s June 27, 2016 Opinion in the event of further proceedings.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/23/2017




                                    - 14 -
                                                                                       Circulated 12/27/2016 03:42 PM
                                                              ~ENT)
                                                           JUN 2 9 2016

LINDSEY ABERTS                                                IN THE COURT OF COMMON PLEAS

                                                              CHESTER COUNTY, PENNSYLVANIA
                  v.
                                                              CIVIL ACTION

PAUL VERNA                                                    NO. 2014-06705
                                                                                                     -
                                                                                                     '

Michael J. Reed, Esquire, Attorney for Plaintiff
Christopher J. Amentas, Esquire, Attorney for Defendant
                                                                                                             .. I
                                  ~                 OPINION                                        ~~

         AND NOW, this
                             i1day of June, 2016,       this Opinion is filed pursuant to Pa.
                                                                                                    -
                                                                                                    k:A.P. 1925 in
response to Paul Verna's ("Defendant") April 13, 2016 appeal from the denial of post-trial

motions and judgment entered in the docket on March 22, 2016 and the cross-appeal filed by

Plaintiff on April 27, 2016.

PROCEDURAL AND FACTUAL HISTORY

        The current appeals arise from the sale ofreal property located at 3364 Upper Valley
Road, Parkesburg, Chester County, Pennsylvania (the "Property"). Following a one (1) day.
non-jury trial held on August 10, 2015, this Court entered a verdict in favor of Plaintiff and
against Defendant on all counts I and in the amount of $14 ,5 3 8. 85. Furthermore. the Court
awarded counsel fees on Count IV Unfair Trade Practices and Consumer Protection Law
(hereinafter, "UTPCPL") of the Complaint in the amount of $5,867.50.2

         On October 30, 2015, Defendant filed post-trial motions.3 On November 9. 2015,
Plaintiff also filed post-trial motions. On January 28, 2016, oral argument was held on the post-
trial motions. Subsequent to the Court conducting oral argument, all post-trial motions were
denied by operation oflaw. On March 22, 2016, judgment was entered in the docket.4

        A timely Notice of Appeal was filed by Defendant on April 13, 2016. On April 27, 2016.
Plaintiff filed a timely cross-appeal. By Orders dated April 14th and April 29th of 2016,
respectively, the parties were directed to file and serve upon the undersigned a Concise

I
  The Complaint filed in this matter contained the following claims: Count I Failure to Disclose Latent Defects;
Count II Misrepresentation; Real Estate Sales Disclosures Law (hereinafter, "RESDL") and Count IV UTPCPL.
2
  On October 21, 2015, the Court issued its Findings of Fact, Conclusions of Law. and Verdict in this matter.
3
  Defendant's post-trial motion was procedurally deficient. Specifically, the post-trial motion did not contain a
Certificate of Service or Praecipe for Determination.   Subsequently, these deficiencies were corrected. See Docket.
4
  See Pa.R.C.P. No. 236.


                                                          1
Statement of Errors Complained of on Appeal "Concise Statement".            On May 5, 2016,
Defendant filed a Concise Statement. Similarly, Plaintiff filed her Concise Statement on May
11,2016.

        The salient facts found giving rise to the appeals now before us are reproduced from the
Court's Findings of Fact and are as follows:


1.    Plaintiff and Defendant entered into an agreement of sale for a residence located at 3364
Upper Valley Road, Parkesburg, PA (the "Property") on July 10, 2012.

2.     Defendant purchased the Property from Denise          and Paul Charbonnier     by way of
agreement of sale dated December 8, 2010.

3.       The deed transferring the Property from the Charbonniers to Defendant was prepared by
the title company, was dated February 10, 2011, but was executed by Denise Charbonnier on
February I 0, 2011 and by Paul Charbonnier on March 25, 2011.

4.      The difference between the February 10, 2011 date of the deed, the February 10, 2011
execution of that deed by Denise Charbonnier, and the March 25, 2011 execution of the deed by
Paul Charbonnier indicates a purposeful delay in the conveyance of the Property.

5.        During this delay, a March 17, 2011 estimate was obtained by Paul Charbonnier for the
installation of a sump pump in the basement at the Property.

6.      Settlement on the Property between Defendant and the Charbonniers occurred through an
agent for Defendant, that agent being William Reynolds, who signed on behalf of Defendant at
settlement on March 25, 2011. See Exhibit D-2.

7.     Prior to March 25, 2011, Defendant knew of a water infiltration issue at the Property
through the knowledge acquired by his agent, William Reynolds, acquired during the Property
conveyance process between the Charbonniers and Defendant.

8.     Defendant purchased the Property from the Charbonniers to provide his employee, agent
William Reynolds, a residence.

9.    William Reynolds was the sole occupant of the Property during the relevant time between
Defendant's purchase of the residence from the Charbonniers until its sale to Plaintiff herein.

10.    The estimate for the installation of a sump pump received by Paul Charbonnier. dated
March 17, 2011, did not result in the installation of the sump pump or any water infiltration
remediation by the Charbonniers, Defendant or William Reynolds prior to Plaintiffs purchase of
the Property.

11.    Prior to the execution of the agreement of sale between the parties herein on July 6, 2012,
Defendant's "Seller's Property Disclosure Statement" for the Property was completed and
executed by William Reynolds on behalf of Defendant and affirmatively represented that the
                                                2
Property had no sump pump and that seller was unaware of any water infiltration    in the basement
and was further unaware of any attempt to control any basement water problems.      See Ex. P-3.

12.     William Reynolds was aware of the delay in settlement between the Charbonniers and
Defendant between February 10, 2011 and March 25, 2011, during which the Charbonniers
obtained the estimate to install a sump pump in the basement of the Property.

13.      Defendant, an accountant by trade, has owned approximately twenty-four (24) properties
within the last fifteen (15) years; and currently owns four (4) residential properties and has
transferred his ownership in approximately twelve (12) properties within the last ten (10) years.

14.      William Reynolds was employed by Defendant for approximately six (6) years as the
superintendent of Defendant's second business, a site construction company.

15.     Neither Defendant nor William Reynolds disclosed to Plaintiff the existence of any
basement water problems, any attempts to control any basement water problems, or the March
17, 2011 proposed sump pump remediation for the Property prior to the agreement of sale or
within the Seller's Disclosure Statement.

16.    Plaintiff purchased the Property from Defendant   by deed recorded on September 7. 2012.

17.   In October of 2012, and again in August of 2013, Plaintiff experienced water infiltration
damage and repairs in the basement of the Property.

18.     On April 30 and June 12, 2014, there was heavy rain that infiltrated the entire basement
of the Property which deposited standing water in the basement and caused substantial damage.

19.       Plaintiff then obtained inspections and estimates to remediate and repair the water
infiltration problem in the basement of the Property.

20.    One of those estimates obtained by Plaintiff was from the same remediation company
that prepared the March 17, 2011 proposal for Paul Charbonnier.

21.    Plaintiff suffered water infiltration damages in the amount of$14.538.85.

22.     Plaintiff incurred legal fees directly related to Defendant's non-disclosure in the amount
of $5,867 .50.

See Findings of Fact, 10/21/15.

DISCUSSION

         We will now address the issues raised in Defendant's Concise Statement. Defendant
raises two (2) issues on appeal for our review. Those issues in Defendant's own words are as
follows:



                                                3
1. The Trial Court's Verdict in Plaintiffs favor was erroneous and an abuse of discretion,
because of a lack of evidence showing Defendant's knowledge of water infiltration into the
property.

2. The Trial Court erroneously awarded attorney fees to Plaintiff in this instance.

Def.' s Concise Statement, 5/5/16.

        Insofar as Defendant's sufficiency of the evidence challenge is concerned, we disagree
with this argument. In this case, we applied a fair preponderance of the evidence standard to all
of Plaintiffs claims.5 See Conclusions of Law, 10/21/15. In Commonwealth v. Roy L.
Williams. 732 A.2d 1167 (Pa. 1999), the Pennsylvania Supreme Court explained what the
preponderance of evidence standard of proof requires. The preponderance of evidence standard
requires proof "by a greater weight of the evidence." Id. at 1187. The standard was further
explained by the Commonwealth Court in Commonwealth v. McJett, 811 A.2d 104 (Pa. Cmwlth.
2002) (citations omitted). "Preponderance of the evidence is tantamount to a 'more likely than
not standard.' ... Proof by a preponderance of the evidence is 'often alluded to as a weighing of
the evidence and a determination based upon which way the mythical scales are tipped.' ,. Id. at
110.

        Having now set forth the evidentiary standard that we applied in this case, we next tum to
underlying sufficiency of the evidence challenge. Here, Plaintiffs causes of action required, as a
necessary element, proof that Defendant knew about but failed to disclose a known history of
water infiltration in the Property.6 The crux of Mr. Verna's defense is that he is not liable to
Plaintiff because he never set foot on the property and, therefore, had no knowledge of prior
water infiltration or sump pump estimate. We disagree with Defendant's argument.



5
  As discussed in more detail, infra, a preponderance of the evidence standard was also applied to Plaintiffs
UTPCPL claim.
6
  The Verdict against Defendant is predicated upon disclosures made by William Reynolds in a "Seller's Property
Disclosure Statement", the completion of which is mandated by RESDL. See 68 P.a.C.S. § 7301, et seq.
The RESDL became effective December 20, 2001 and, therefore, applies to the real estate transaction at issue in this
case.

The RESDL, 68 Pa.C.S.A. § 7301 et seq., provides that "any seller who intends to transfer any interest in real
property shall disclose to the buyer any material defects with the property known to the seller by completing all
applicable items in a property disclosure statement which satisfies the requirements of section 7304 (relating to
disclosure form)." 68 Pa.C.S.A.§ 7303. The RESDL further provides, in pertinent part, "If information disclosed in
accordance with this chapter is subsequently rendered inaccurate prior to final settlement as a result of any act,
occurrence or agreement subsequent to the delivery of the required disclosures, the seller shall notify the buyer of
the inaccuracy." 68 Pa.C.S.A. § 7307.

Section 7311 provides for the recovery of actual damages in the event of a violation of the RESDL, but does not
provide for the recovery attorney fees. Section 731 l(a) ofRESDL, provides that a person who willfully or
negligently violates or fails to perform any duty described by any provision of this chapter shall be liable in the
amount of actual damages suffered by the buyer as a result ofa violation of this chapter. This subsection shall not
be construed so as to restrict or expand the authority of a court to impose punitive damages or apply other remedies
applicable under any other provision of law.


                                                          4
         The Verdict was proper in this case as the circumstantial evidence presented at trial was
sufficient to support the Verdict by a preponderance of the evidence.7 Pursuant to the well-
established principles of agency law, Defendant is attributed with the water infiltration
knowledge of his agent, William Reynolds, and is responsible for Mr. Reynold's actions. It is
well settled in "the law of this jurisdiction that knowledge of an agent, acting within the scope of
his authority, real or apparent, may be imputed to the principal, and therefore, knowledge of the
agent is knowledge of the principal." Restatement (Third) of Agency§ 5.03; W.C.A.B. v. The
Evening Bulletin. 445 A.2d 1190, 1192 (Pa. 1982). However, the agent's awareness of a given
fact is not imputed to the principal if knowledge of the fact is not material to his duties to the
principal. Restatement (Third) of Agency§ 5.03; Gresik v. PA Partners. LP .. 989 A.2d 344 (Pa.
Super. 2009).

        Applying Section 5.03 of the Restatement to our case, we concluded that the knowledge
of the water infiltration issue was acquired by William Reynolds, as an agent, while working for
Defendant and was imputable to Defendant, who was the seller of the Property in this litigation.
The record is devoid of any evidence that Mr. Reynolds was operating outside the scope of his
authority during either the purchase or sale of the Property.

        Our review of the trial record reveals that although Defendant is an accountant by trade,
he is experienced in real estate transactions. N.T., 8/10/15, at 64-68. Mr. Reynolds was
employed by Defendant for approximately six (6) years as the superintendent of Defendant's site
construction company. It is uncontroverted that Defendant purchased the Property from Denise
and Paul Charbonnier by way of agreement of sale dated December 8, 2010. Settlement on the
Property between Defendant and the Charbonniers occurred through Mr. Reynolds. a designated
agent for Defendant, who signed on behalf of Defendant at settlement on March 25, 2011. See
N.T., 8/10/15, at 75-76; see also Exhibit D-2. Defendant acknowledged that he purchased the
Property from the Charbonniers to provide Mr. Reynolds a residence. Mr. Reynolds was the sole
occupant of the Property during the relevant time between Defendant's purchase of the Property
from the Charbonniers until its sale to Plaintiff herein.

         Notably, the deed transferring the Property from the Charbonniers to Defendant was
prepared by the title company, and dated February 10, 2011. The deed was executed by Denise
Charbonnier on February 10, 2011 and by Paul Charbonnier on March 25, 2011. The difference
between the February 10, 2011 date of the deed, the February 10, 2011 execution of that deed by
Denise Charbonnier, and the March 25, 2011 execution of the deed by Paul Charbonnier
7
  The trier of fact may not be permitted to reach its verdict merely on the basis of speculation or conjecture, but that
there must be evidence upon which logically its conclusion may be based. Schofield v. King, 130 A.2d 93 (Pa.
 1957); Connor v. Hawk, 128 A.2d 566 (Pa. 1957); Ebersole v. Beistline, 82 A.2d 11 (Pa. 1951 ). Clearly this does
not mean that the trier of fact may not draw inferences based upon all the evidence and the fact-tinder's own
knowledge and experiences, for that is, of course, the very heart of the fact-tinder's function.

There is no doubt that circumstantial evidence is admissible and even sufficient to prove an element of a cause of
action, Smith v. Bell Telephone Co .. 153 A.2d 477 (Pa. 1959), and there is a level of such evidence required to
sustain the party's burden of proof. "For one offering only circumstantial evidence to prevail, the evidence must so
preponderate in favor of the offeror's conclusion that it outweighs any other evidence and reasonable inferences
therefrom which are inconsistent therewith." Houston v. Canon Bowl, Inc .. 278 A.2d 908, 911 (Pa. 1971 ); Quirk v.
Girard Trust Bank. 331 A.2d 781 (Pa. Super. 1974).


                                                           5
indicates a purposeful delay in the conveyance of the Property. During this delay, a March 17,
2011 estimate was obtained by Paul Charbonnier for the installation of a sump pump in the
basement at the Property. The estimate for the installation of a sump pump did not result in the
installation of the sump pump or any water infiltration remediation by the Charbonniers,
Defendant or William Reynolds prior to Plaintiff's purchasing the Property. N.T., 8/10/15. at
70-75.

         Although Defendant testified at trial that he never set foot on the Property, Mr. Reynolds
would have been aware of the delay in settlement between the Charbonniers and Defendant
between February 10, 2011 and March 25, 2011, as an agent, during which the Charbonniers
obtained the estimate to install a sump pump in the basement of the Property. Neither Defendant
nor Mr. Reynolds disclosed to Plaintiff the existence of any basement water problems or any
attempts to control the water problems at the Property prior to the agreement of sale. Rather,
prior to the execution of the agreement of sale between the parties herein on July 6, 2012.
Defendant's "Seller's Property Disclosure Statement" for the Property was completed and
executed by William Reynolds as Tenant with apparent agent authority. Defendant ratified the
Seller's Disclosure Form and the representations made therein by Mr. Reynolds. Specifically,
both Mr. Reynolds and Defendant affirmatively represented that the Property had no sump pump
and that seller was unaware of any water infiltration in the basement and was further unaware of
any attempt to control any basement water problems. See Ex. P-3.

         The instant matter proceeded as a bench trial wherein we credited the trial testimony of
          8
Plaintiff. It is well settled that in such cases, the trial court, as the trier of fact, is free to believe
all, part or none of the evidence presented and, therefore, assessments of credibility and conflicts
in evidence are for the trial court to resolve. Reviewing courts are not permitted to reexamine
the weight and credibility determinations or substitute its judgment for that of the fact-finder.
Adamski v. Miller, 681 A.2d 171, 173 (Pa. 1996).9

      There is ample evidence in the record to support the reasonable inference that Mr.
Reynolds had actual knowledge of the water infiltration problem and that his knowledge was
imputed to Defendant. Specifically, the record evidences that Plaintiff sustained her burden of
proof under the preponderance of the evidence standard. It is uncontroverted that the
conveyance of the Property form the Charbonniers to Defendant (through Mr. Reynolds) was
intentionally delayed for more than one month. The delay is evidenced by the deed transferring
the Property from the Charbonniers to Defendant that was prepared by the title company on
February 10, 2011. The deed was executed by Mr. Charbonnier approximately 44 days after
Mrs. Charbonnier. It is unrefuted that during the delay in Closing, the Mr. Charbonnier obtained
an estimate for the installation of a sump pump at the Property. Although an estimate for a sump
pump is not conclusive of a history of water infiltration, common sense dictates that Mr.
Charbonnier would not have delayed Closing and obtained the estimate if no water infiltration

8
  Neither Mr. Reynolds nor the Charbonniers were called as a witness at trial.
9
  Further, we note that the findings of the judge in a non-jury trial are given the same weight and effect as a jury
verdict such that the court's findings will not be disturbed on appeal absent an abuse of discretion, error of law, or
lack of support in the record. Olmo v. Matos, 653 A.2d 1, 3 (Pa. Super. 1994), appeal denied. 664 A.2d 542 (Pa.
1995).


                                                           6
problem existed that could be addressed by the installation of a sump pump. No alternative
explanation for the delay in Closing was presented at trial. Mr. Reynolds, acting as Defendant's
agent would have had knowledge of the delay in Closing. Due to the proximity of the sump
pump estimate and Closing, it was reasonable for the fact-finder to infer that Defendant would
have been advised of the delay by his bank, Mr. Reynolds or some other party associated with
the transaction. Even if Defendant was not informed, his agent, Mr. Reynolds, was in possession
of that information as of the Charbonnier Closing on March 25, 2011 and the Plaintiffs Closing
in 2012. Likewise, it is clear that Plaintiff was never informed of the water infiltration issue or
estimate by Defendant. Rather, Defendant actively omitted the issue from the Seller's
Disclosure Statement completed by Mr. Reynolds.!" See Ex. P-3. As a result of the concealment
Plaintiff suffered damages. The greater weight of the evidence at trial tips the scale in favor of
Plaintiff. Accordingly, the evidence in this case is sufficient to return a Verdict in favor of
Plaintiff on all claims.

        Defendant next contends only that the trial court applied the wrong standard of proof to
                              11
the Plaintiffs UTPCPL claim. According to Defendant, the Court should have used the clear
and convincing standard rather than the less stringent preponderance of the evidence standard.
We disagree with this argument.

         We note that the Court neither applied the heightened standard nor reasoned that Plaintiff
established her UTPCPL by clear and convincing evidence. Because the Plaintiff can satisfy the
preponderance of the evidence standard, she is entitled to an award of attorney fees. Attorney
fees are only recoverable under her UTPCPL claim and she has established a right to relief under
the less stringent standard. Therefore, attorney fees were properly awarded to Plaintiff.

         The UTPCPL provides a private right of action for anyone who "suffers any ascertainable
loss of money or property" as a result of "an unlawful method, act or practice." Upon a finding
of liability, the court has the discretion to award "up to three times the actual damages sustained"
and provide any additional relief the court deems proper. Section 201-2( 4) lists twenty
enumerated practices which constitute actionable "unfair methods of competition" or "unfair or
deceptive acts or practices." The UTPCPL also contains a catchall provision at 73 P.S. § 201-
2(4)(xxi). The pre-1996 catchall provision prohibited "fraudulent conduct" that created a
likelihood of confusion or misunderstanding. In 1996, the General Assembly amended the
UTPCPL and revised Section 201-2(4)(xxi) to add "deceptive conduct" as a prohibited practice.
The current catchall provision proscribes "fraudulent or deceptive conduct which creates a
likelihood of confusion or of misunderstanding." Bennett v. A. T. Masterpiece Homes at
Broadsprings, LLC. 40 A.3d 145, 151-152 (Pa. Super. 2012) ( emphasis added). See also Agliori
v. Metropolitan Life Ins. Co., 879 A.2d 315, 318 (Pa. Super. 2005) (stating purpose ofUTPCPL
is to protect consumer public and eradicate unfair or deceptive business practices; foundation of
UTPCPL is fraud prevention, and its policy is to place consumer and seller of goods and services

10
   The Seller's Property Disclosure Statement was completed by Mr. Reynolds as a Tenant with apparent agent
authority. Thereafter, Defendant ratified Mr. Reynolds's representations made therein. Specifically, Defendant
signed the Seller's Disclosure Statement affirmatively representing that the Property had no sump pump and that the
seller was unaware of any water infiltration in the basement and was further unaware of any attempt to control any
basement water problems.
11
   Count IV of Plaintiffs complaint, sounding in Pennsylvania's Unfair Trade Practices and Consumer Protection
Law ("UTPCPL"), is the only Count of the Complaint providing for the discretionary award of attorney fees.

                                                         7
on more equal terms; courts should construe its provisions liberally to serve remedial goals of
statute). The Pennsylvania Supreme Court has stated courts should liberally construe the
UTPCPL in order to effect the legislative goal of consumer protection. Com., by Creamer v.
Monumental Properties, Inc .. 329 A.2d 812, 816 (Pa. 1974).

        Despite the liberal construction of the UTPCPL, Defendant relies on Feeney v. Disston
Manor Pers. Care Home, Inc., 849 A.2d 590 (Pa. Super. 2004), in support of his argument that
clear and convincing evidence is required to establish a violation of the UTPCPL. In Feeney, the
Superior Court stated that in order to recover on a claim of fraud under the UTPCPL, including
the catchall provision, a plaintiff must prove the six elements governing a fraud claim "by clear
and convincing evidence." Feeney, 849 A.2d at 597 (emphasis added); Debbs v. Chrysler Corp.,
810 A.2d 137, 155 (Pa. Super. 2002). However, in Feeney, the appellate court merely affirmed
the trial court's grant of summary judgment for the defendant on the plaintiffs UTPCPL claim
because there was nothing in the record to suggest that the defendants engaged in any fraudulent
conduct intending to mislead the plaintiff. Similarly the Debbs case is not dispositive on the
requisite burden of proof required to establish a violation of the UTPCPL. In Debbs, the
Superior Court ordered the trial court to decertify the class action suit because the trial court
erred when it concluded that the commonality requirement was met. Accordingly, we find that
Defendant's reliance on Feeney is misplaced.

        We conclude that the recent Superior Court decision in Boehm v. Riversource Life Ins.
Co., 117 A.3d 308, 322 (Pa. Super. 2015), appeal denied, 126 A.3d 1281 (Pa. 2015), is
controlling in the case at bar. In Boehm, the appellate court held that the trial court correctly
applied a preponderance of the evidence standard of proof to the plaintiffs' UTPCPL claims.
Although, Boehm concerned fraud claims brought under the pre-amendment "catchall" provision
of the UTPCPL, we see no reason why the holding of the case should not also apply to post-
amendment claims. Logic dictates that if a fraud claim brought under the pre-amendment
catchall provision required a plaintiff to prove common law fraud by a preponderance of the
evidence then a more stringent burden should not apply to a post-amendment catchall claim
when a Plaintiff no longer has to prove common law fraud. See Bennett, 40 A.3d at 152-155.

       In reaching its decision, the Boehm court reasoned:

               [I]n the predominant number of civil cases, where only economic
               and property interests are at stake, the evidentiary burden requires
               only proof by a preponderance of the evidence. Section 201-9.2 of
               the UTPCPL, providing for private actions, does not set forth
               which standard of proof applies, and apparently the matter has
               never been decided by the Pennsylvania Supreme Court. There is
               no language anywhere in the UTPCPL suggesting that private
               actions brought pursuant to Section 201-9 .2 should be governed by
               a more demanding standard of proof than proof by a
               preponderance of the evidence. Moreover, the preponderance of
               the evidence standard of proof, which is the standard usually
               applied to remedial legislation, is consistent with the UTPCPL's
               purpose of protecting the public from fraud and unfair or deceptive
               business practices.

                                                8
Boehm, 117 A.3d at 322.

        Additionally, the Boehm court cited the well-reasoned opinion of Judge Wettick, Jr.
stating as follows:

               While not binding on this court, we find the Honorable R. Stanton
               Wettick, Jr.'s opinion on this issue in the case of Eck v.
               Metropolitan Life Ins. Co .. 2006 WL 6346564 (Allegheny
               Co.2006), to be persuasive. Therein, Judge Wettick notes that the
               UTPCPL is one of many laws protecting consumers which permit
               private actions, including the Real Estate Seller Disclosure Law,
               the Goods and Services Installment Sales Act, and the Credit
               Services Act. There is no case law which suggests that the
               Legislature intended for private actions, brought pursuant to any of
               these other laws protecting consumers, to be governed by more
               demanding proof than a preponderance of the evidence. I have not
               been offered any reason why the Legislature would have intended
               for only Consumer Protection Law claims to be governed by a
               higher standard.

Id. at 18-20 (footnote omitted).

        Judge Wettick's opinion clearly rejected the idea that clear and convincing evidence
applies to all fraud claims by stating:

               I next consider the contention that a standard of clear and
               convincing evidence should be applied whenever a court
               characterizes a claim as fraud-based. As I previously discussed,
               there is no language in the Consumer Protection Law, in other
               consumer protection acts, in any legislative history, or in any
               Pennsylvania appellate court case law which supports this
               construction of the Consumer Protection Law. While judicially
               created tort law may, in setting a standard of proof, distinguish
               between fraud-based claims and other claims, this is not a
               distinction that legislators are likely to make. Consequently, a
               court should not assume that the Legislature intended to make such
               a distinction where there is no language in the legislation
               suggesting such a distinction.

               I believe that if the Consumer Protection Law did not include the
               catchall provision, courts, without discussion, would be applying a
               preponderance of the evidence standard to all private actions. A
               claim that the Legislature, by including the catchall provision,
               intended to change the burden of proof for all fraud-related
               conduct gives undue weight to the catchall provision. There appear

                                                9
               to be few instances in which conduct coming within the catchall
               provision would not also come within one or more of the unfair
               practices described in§ 201-2(4)(i)-{xx). Thus, the tail would be
               wagging the dog if a fraud standard of proof governed all unfair
               trade practices because of the presence of the catchall provision.

               Finally, Judge Wettick noted that his ruling that private actions
               based on consumer protection legislation should be governed by a
               preponderance of the evidence standard of proof is consistent with
               appellate court case law in other jurisdictions, and with federal
               law. Id. at 23-24, citing,~     Cuculich v. Thomson Consumer
               Electronics, Inc., 317 Ill.App.3d 709, 251 Ill.Dec. 1, 739 N.E.2d
               934 (2000) (the plaintiffs were required to prove a claim under the
               Consumer Fraud Act only by a preponderance of the evidence; the
               Consumer Fraud Act does not specifically require a greater
               standard of proof and the Act is intended to provide broader
               protection to consumers than common law fraud claims); Federal
               Trade Commission v. Tashman. 318 F.3d 1273, 1280 (11th
               Cir.2003) (applying a preponderance of the evidence standard for
               claims brought under the Federal Trade Commission Act). See
               Com. Acting by Kane v. Flick. 382 A.2d 762, 765 (Pa. Cmwlth
                1978) (the Federal Trade Commission Act and the Lanham
               Trademark Act were the models for Pennsylvania's UTPCPL and,
               hence, we may confidently look to decisions under those acts for
               guidance in interpreting the Pennsylvania Act).

         As in Eck. supra, Defendant essentially argues that the standard of clear and convincing
evidence applies to any fraud claim brought under the UTPCPL. See Def. 's Concise Statement.
5/5/16. Because the Superior Court adopted Judge Wettick's sound reasoning on this issue, we
find it on point and controlling.

       Applying the Boehm decision to the present case, we conclude that Plaintiff merely had
to establish a violation of the UTPCPL by a preponderance of the evidence. Having already
found above that Plaintiff established all her claims by a preponderance of the evidence,
Defendant's argument fails.

    Having addressed Defendant's appeal issues, we now address Plaintiffs cross-appeal. In her
Concise Statement, Plaintiff raises four (4) issues for the Court to review. Those issues in
Plaintiffs own words are as follows:

    I. [The Court] did not assess sanction damages authorized by 73 P.S. § 201-9.2. despite
       ample evidence of fraudulent conduct including knowledge of water infiltration from
       actual pre sale inspection.

   2. The Court did not reassess amount of attorney fees for post-verdict costs to client and
      should do so when the appeal is denied because the victim's legal fees are continuing.


                                                10
     3.   The Court erred by utilizing a punitive damage analysis and therefore declining to double
          or treble damages where our Supreme Court has held that the purposes of the UFTPCPL
          are best served when the Court is not "closely constrained" to punitive damages analysis.
          It held that the Court is free to exercise its discretion to closely address shady commercial
          practices because they are invariably intentional, extract benefit from victims by unfair
          advantage and need to be discouraged. Schwartz v. Rockey, 932 A.2d 885 (Pa. 2007).

     4.   The Court must assess sanction damages to make the risk of loss from the choice to
          conceal the defect greater than the cost from disclosure and cure before sale to insure that
          sellers' conduct conforms to law.

Pl. 's Concise Statement, 5/11/16.

       We will address Plaintiffs issues out of order for efficiency purposes. Insofar as
Defendant's claim is concerned that the Court erred by not reassessing the amount of attorney
fees awarded to include post-verdict and appeal costs; we disagree with this contention.

         We have already set forth our reasoning for awarding Plaintiff attorney fees in this
matter. However, Plaintiffs claim for post-verdict and appeal costs is premature as this
litigation is still commencing in the Superior Court. We also note that Plaintiff elected to file a
cross-appeal in this matter, thereby incurring additional counsel fees. If this Court were to
reassess the amount of attorney fees at this point, we would have to engage in speculation or hold
multiple hearings. As this matter is currently on appeal, the Superior Court will be in the best
position at the conclusion of the appeal to decide whether Plaintiff is entitled to post-verdict
attorney fees. See Pa.R.A.P. 2744. Accordingly, we respectfully defer to the Superior Court on
this issue.12

        Plaintiffs remaining claims take issue with either the Court's purported punitive damage
analysis or failure to award treble damages under the UTPCL. Plaintiffs arguments must fail.
Even assuming arguendo that the Court applied a punitive damage analysis to Plaintiffs
UTPCPL claim, this error was harmless. A plaintiff is not automatically entitled to treble
damages" since such an award is within the discretion of the trial court. Johnson v. Hyundai
Motor Am., 698 A.2d 631, 639 (Pa. Super. 1997).

        We are mindful that the UTPCPL authorizes double or treble damages13 but conclude that
such a large award would be inappropriate in this case. Based on the facts of this case, the Court
applied its discretion in rendering damages and by concluding that Defendant's conduct
attributed directly to him was not egregious enough to warrant double or treble damages.
Defendant testified at trial that he never set foot on the Property and did not have actual

12
   The Superior Court may remand the case to the trial court to determine the amount of damages authorized by
Pa.R.A.P. 2744.
13
   A plain reading of the statute that upon the commission of a prohibited act in any of the enumerated subsections in
§ 201-2(4), the trial court "may, in its discretion, award up to three times the actual damages sustained, but not less
than one hundred dollars ($100), and may provide such additional relief as it deems necessary or proper." 73 P.S. §
201-9.2(a). Accordingly, the legislature has vested the trial court with considerable discretion in the imposition of
treble damages.

                                                          11
knowledge of either the water infiltration issue or sump pump estimate. Despite Defendant's
trial testimony, he is still liable to Plaintiff under the principles of agency law. However, the
Court did not conclude that this was the type of fraudulent or deceptive conduct giving rise to
heightened damages. In other words, we did not find that Defendant's conduct warranted
applying the damage multiplier authorized by the UTPCPL. Rather, the Court intended only to
make the Plaintiff whole in awarding the actual damages incurred, i.e. the cost to repair the water
damage and counsel fees. Accordingly, the Court's damage complied with the spirit of the
UTPCPL and restored Plaintiff to the status quo.

        For all the reasons set forth above, we ask the Superior Court to hold in accordance with
this Opinion.




                                                     BY THE COURT:




                                                     William P. Mahon,             J.




                                                12